Order, Supreme Court, New York County (David H. Edwards, Jr., J.), entered October 25, 1990, which, inter alia, denied defendant’s motion seeking, among other things, vacatur of a judgment awarding plaintiff $83,280, is unanimously affirmed, with costs.
In this action to enforce support obligations under a separation agreement, plaintiff moved for summary judgment, contending that defendant had not paid support in nearly four years, and was refusing to pay for certain expenses of the children as required under the agreement. When defendant did not respond to the motion, IAS granted plaintiff summary judgment on the issue of liability and set the matter down for an assessment of damages. After a hearing, IAS awarded plaintiff a judgment of $83,280. Defendant then appealed, claiming that he was unaware of both the order granting summary judgment and the hearing directed therein. He asserted that he never received notices in the mail concerning these and other aspects of this proceeding, perhaps because the mailings did not contain his correct apartment number and zip code. IAS, however, found defendant’s "bare allega*137tions * * * of no notice * * * unpersuasive”, and that he did not show a meritorious defense, and denied his motion to vacate the judgment.
We too are unpersuaded that defendant did not receive the mailings, none of which was returned to the sender as undeliverable. Nor did defendant show a meritorious defense. Accordingly, there was no basis for vacating the judgment under CPLR 5015 (a) (1) (see, Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141). Concur—Wallach, J. P., Kupferman, Ross and Smith, JJ.